Title: To Alexander Hamilton from William Seton, 11 April 1792
From: Seton, William
To: Hamilton, Alexander



Dear sir
New York 11 April 1792

I find upon enquiry from those who are most conversant in the nature and extent of the Stock Contracts, that Monday the 15th of this month is the day which will probably produce the greatest distress, of course the day on which relief will be the most essential. What is called here the Company, of which Mr Macomb is the ostensible person, have on that day to take Stock or pay differences on half a Million. If they do not comply, then all other Contracts are a float, & the sacrifices must be very great. If they only pay the differences & dont take the Stock, this may be calculated at the rates that the distress will cause the price of Stock to be at, which will go near to ruin them, so that it is of infinite consequence to the Community that the Company should not be too much oppressed if they mean to comply with their Engagements, or that the Public should have immediately relief, if they do not mean to comply. Therefore if it was possible that I could go into the Market for you in force that day, and that it was known I should do so, it would in all probability save the City from utter ruin. Perhaps such a day may never occur again. I take the liberty of mentioning this to you, as your answer can reach me on Saturday which would be time enough.
I am with the most sincere respect & esteem   Dear sir   Your obliged Obe Servt
Wm Seton
A. Hamilton Esqr.
